                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                        Civil No. 1:17-cv-00294-RJC


 STACEY R. BEASLEY,                     )
                                        )
       Plaintiff,                       )
                                        )
 v.                                     )
                                        )                   ORDER
 NANCY A. BERRYHILL,                    )
 Acting Commissioner of          Social )
 Security,                              )
                                        )
       Defendant.                       )




      THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 12, 16), and the parties’ briefs and exhibits in

support. The motions are ripe for adjudication.

I.    BACKGROUND

      A. Procedural Background

      Stacey R. Beasley (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of her social security claim. Plaintiff filed an

application for Disability Insurance under Title II and Supplemental Security Income

under Title XVI of the Social Security Act (“SSA”) on February 21, 2014, alleging a

disability onset date of March 15, 2009. (Doc. Nos. 8 to 8-1: Administrative Record

(“Tr.”) at 9). Her applications were denied first on July 14, 2014, (Tr. 140, 144), and

                                          1
upon reconsideration on February 20, 2015. (Tr. 149, 154). Plaintiff filed a timely

request for a hearing on April 23, 2015, (Tr. 129), and an administrative hearing was

held by an administrative law judge (“ALJ”) on September 7, 2016. (Id.).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 9–25). Plaintiff requested a review of the ALJ’s decision, but on August

23, 2017, the Appeals Council denied Plaintiff’s request for a review. (Tr. 1). After

having exhausted her administrative remedies, Plaintiff now seeks judicial review of

Defendant’s denial of her social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under Sections

216(i), 223(d), and 1614(a)(3)(A) of the SSA. (Tr. 23). To establish entitlement to

benefits, Plaintiff has the burden of proving that she was disabled within the meaning

of the SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

her disability began on March 15, 2009 due to a combination of physical and mental

impairments.2

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that




1 Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
2
  These alleged impairments were neuropathy, chronic back pain, obstructive sleep
apnea, cataracts, chronic bronchitis, depression, anxiety, and post-traumatic stress
disorder, and borderline personality disorder. (Tr. 740, 861, 872–73).
                                           2
Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 25). In reaching

his conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

Fourth Circuit has described the five-steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite her limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”). In this case, the ALJ determined at the fifth

step that Plaintiff was not disabled. (Tr. 24–25).

      In reaching his decision, the ALJ first concluded at steps one through three

that Plaintiff was not employed, that she suffered from severe physical and mental




                                          3
impairments,3 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 11–12). Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found

that Plaintiff

      has the [RFC] to perform light work . . . except she can stand and walk
      for a total of four hours and sit for a total of six hours in an eight-hour
      workday . . . . The claimant can perform simple, routine, repetitive tasks
      for two-hour segments, and she can tolerate occasional contact with
      coworkers, supervisors, and the public.

(Tr. 13). Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

not perform the work in which she had previously been employed. (Tr. 23). Therefore,

the ALJ proceeded to the fifth and final step of the process: determining whether,

given the limitations embodied in her RFC, Plaintiff could perform any work that

existed in significant numbers in the national economy. (Tr. 24–25). To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform three jobs that existed in significant

numbers in the national economy: “marker, routing clerk,” “general office clerk”

(Correct DOT Title for this job is “document preparer, microfilming”), and

“addresser.” (Tr. 24). According to the DOT, the document preparer job4 requires a




3 The severe impairments the ALJ determined Plaintiff suffered from were
arthralgias, asthma, PTSD, major depressive disorder, and cluster A personality
traits. (Tr. 11).
4 DOT 249.587-018, 1991 WL 672349.

                                       4
Reasoning Level of 3, and the router5 and addresser6 jobs both have a Reasoning

Level of 2. (Tr. 24–25). The ALJ accepted the VE’s testimony and concluded that

Plaintiff’s impairments did not prevent her from working; consequently, Plaintiff’s

applications for Title II and Title XVI benefits were denied. (Tr. 24–25).

II.     STANDARD OF REVIEW

        The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty

in her determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g) and 1382(c).

        The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The district court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King

v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).




5   DOT 222.587-038, 1991 WL 672123.
6   DOT 209.587-010, 1991 WL 671797.
                                           5
In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been

defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff alleges that the ALJ made two errors: (1) the ALJ failed to identify

and question the VE about apparent conflicts between the VE’s testimony and the

DOT, and (2) the ALJ, in his RFC assessment, failed to explain how he found that

Plaintiff is able to perform tasks for two hours at a time. The Court finds these

arguments meritless and addresses each allegation of error in turn.


                                          6
      A.     The ALJ properly relied on the VE’s testimony

      Plaintiff asserts that the ALJ erred by not identifying or resolving apparent

conflicts between the DOT and the testimony of the VE. The Court disagrees.

      In Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015), the Fourth Circuit

held that the ALJ has not fully developed the record if any unresolved conflicts exist

between the VE's testimony and the DOT. Pearson elevated the ALJ's

responsibility in addressing apparent conflicts. Now, an ALJ cannot rely

unquestioningly on a VE’s testimony; instead, an ALJ must ask the VE whether his

or her testimony conflicts with the DOT. Id. at 208. And even if the VE answers

that no conflicts exist, the ALJ has an affirmative “duty to make an independent

identification of apparent conflicts.” Id. at 208–10. This means that the ALJ must

identify where the VE’s “testimony seems to, but does not necessarily, conflict with

the [DOT].” Id. at 209.

      Here, the VE identified three jobs that Plaintiff could potentially perform: (1)

“marker, routing clerk,” (2) “document preparer, microfilming,” and (3) “addresser.”

(Tr. 24). First, regarding the addresser job, Plaintiff alleges that there was an

apparent conflict between the VE’s testimony that 7,400 “addresser” jobs exist

nationwide and information from a Social Security employee’s PowerPoint

presentation which raised doubts about the job existing in significant numbers in

the economy. (Doc. No. 13 at 6–7 (citing

https://www.ssa.gov/oidap/Documents/PRESENTATION--

TRAPANI%20AND%20HARKIN--OIDAP%2005-04-11.pdf)). The Court is unaware
                                           7
of any requirement that an ALJ must resolve an apparent conflict between the VE’s

testimony and information from a Social Security employee’s PowerPoint

presentation. Therefore, the Court declines to recognize this as an apparent conflict

warranting remand under Pearson.

       Second, Plaintiff alleges that an apparent conflict existed between limiting

Plaintiff to no greater than occasional contact with supervisors, coworkers, and the

public and the DOT. Plaintiff is wrong. As this Court has previously held, when

the DOT is silent on an issue—here, the level of contact required to perform a

certain position—generally, no apparent conflict exists. Corvin v. Berryhill, No.

5:17-CV-92, 2018 WL 3738226, at *6 (W.D.N.C. Aug. 7, 2018) (“If

anything, when ‘the DOT is silent, an ALJ has greater leeway to rely on the

experience and testimony of a VE.’” (citing Gordon v. Berryhill, No. 3:16-CV-130,

2017 WL 5759940, at *4 (W.D.N.C. Nov. 28, 2017)). The Court finds no apparent

conflict exists here.

       Third, Plaintiff alleges that an apparent conflict existed between limiting

Plaintiff to performing simple, routine, repetitive tasks and finding that Plaintiff is

capable of performing jobs requiring Reasoning Levels 2 and 3. According to the

DOT, the document preparer job requires a Reasoning Level of 3, and the router

and addresser jobs both have a Reasoning Level of 2. The DOT’s Reasoning

Development scale has six levels: Level 1 requires the least reasoning ability, and

Level 6 requires the most reasoning ability. See DOT, App. C, 1991 WL 688702.

Reasoning Level 2 requires the ability to “[a]pply commonsense understanding to
                                           8
carry out detailed but uninvolved written or oral instructions” and “[d]eal with

problems involving a few concrete variables in or from standardized situations.” Id.

And Reasoning Level 3 requires the ability to “[a]pply commonsense understanding

to carry out instructions furnished in written, oral, or diagrammatic form” and to

“[d]eal with problems involving several concrete variables in or from standardized

situations.” Id.

      Recently the Fourth Circuit has held that an apparent conflict exists

“between a limitation to ‘short, simple instructions’ and a need to carry out “detailed

but uninvolved . . . instructions’ jobs (as found in jobs requiring Level 2 Reasoning).”

Thomas v. Berryhill, 916 F.3d 307, 313–14 (4th Cir. 2019), as amended (Feb. 22,

2019). However, in this case, Plaintiff has no limitation comparable to the

limitation which the Fourth Circuit found problematic in Thomas. Unlike in

Thomas, the ALJ did not recognize that Plaintiff had any limitations in her ability

to follow or comprehend instructions that needed to be accounted for in the RFC.

The doctor who performed Plaintiff’s consultative psychological examination, Dr.

Mary Berg, opined that while Plaintiff would have moderate difficulties in her

“ability to relate to others and tolerate the stress and pressure with day-to-day work

activity,” Plaintiff “would have only minimal difficulties understanding, retaining,

and following instructions.” (Tr. 17). The ALJ gave great weight to Dr. Berg’s

opinion because it was based on a comprehensive examination and was consistent

with other record evidence. (Tr. 22). Dr. Deborah Bennett, another consultative

psychological examiner who examined Plaintiff, noted that, upon observation,
                                           9
Plaintiff “demonstrated normal expressive and receptive language skills, and she

did not display any difficulty understanding the questions she was asked.” (Tr. 18).

Dr. Bennett also reported that Plaintiff’s “thought processes and abstraction skills

were within normal limits, while her judgment and insight appeared to be fair.”

(Id.). Importantly, she noted that Plaintiff “was able to understand, retain, and

follow instructions.” (Id.). The ALJ gave some weight to these findings of Dr.

Bennett because it was generally consistent with her clinical findings as well as

other record evidence. (Tr. 22). The ALJ gave little weight to the only opinion

which found that Plaintiff had marked limitations in her ability to carry out simple

or detailed instructions. (Tr. 19). This was because the opinion was from a licensed

clinical social worker, who is not an acceptable medical source, and his opinion was

inconsistent with the bulk of record evidence. (Tr. 22).

      Therefore, in light of the medical evidence of record, the ALJ did not include

any limitation in Plaintiff’s RFC regarding short and simple instructions because he

found that Plaintiff had no such limitations for which to compensate: “[a]lthough

the record lacks consistent complaints or clinical evidence of concentration or

memory deficits, the undersigned finds the combination of the claimant’s

impairments would limit her to simple, routine, repetitive work . . . .” (Tr. 22). The

Court finds that a meaningful difference exists between a limitation to perform only

simple, routine, repetitive tasks—Plaintiff’s RFC limitation here—and a limitation

to only receive and follow short, simple instructions—the RFC limitation in

Thomas. The first limitation accounts for a claimant’s ability to perform certain job
                                          10
tasks while the second limitation accounts for a claimant’s ability to comprehend job

tasks. Thomas is distinguishable from the case at bar. 7 Moreover, this Court has

consistently held that no apparent conflict exists between a limitation to perform

simple, routine, repetitive tasks and jobs with Reasoning Level 2 or higher.8

      Finally, Plaintiff attempts to argue that the Occupational Outlook Handbook

(“OOH”) documents that the jobs identified by the VE do not involve simple,

routine, repetitive tasks. However, district courts in North Carolina have




7This Court recently rejected Plaintiff’s argument, and the Court’s decision today is
consistent with that decision:

      Plaintiff's RFC does not limit the number of instructions Plaintiff is able
      to follow, resulting in no apparent conflict for the ALJ to identify. The
      Court acknowledges that the Fourth Circuit in Thomas v. Berryhill has
      held an apparent conflict arises between an RFC of “short, simple
      instructions” and “detailed but uninvolved . . . instructions” in jobs
      requiring Level 2 reasoning. Thomas v. Berryhill, No. 17-2215 at *9 (4th
      Cir. 2019). Here, Plaintiff's RFC of “simple, routine, repetitive tasks”
      does not conflict with the DOT definition of Level 2 reasoning.

Kiser v. Berryhill, No. 3:17-CV-00739, 2019 WL 1173376, at *6 n.2 (W.D.N.C. Mar.
13, 2019).
8 See, e.g., Walters v. Berryhill, No. 3:17-CV-538, 2018 WL 7200665, at *6

(W.D.N.C. Nov. 5, 2018), report and recommendation adopted, No. 3:17-CV-00538,
2019 WL 427330 (W.D.N.C. Feb. 4, 2019); Wilhelm v. Berryhill, No. 5:17-CV-00138,
2018 WL 4705562, at *5 (W.D.N.C. Sept. 29, 2018) (“Therefore, no apparent conflict
exists between jobs having a Reasoning Level of 2 or 3 and a limitation to only
performing simple, routine, repetitive tasks.”); Gaston v. Berryhill, 1:17-CV-182,
2018 WL 3873593, at *4 (W.D.N.C. Aug. 15, 2018); Corvin v. Berryhill, No. 5:17-CV-
92, 2018 WL 3738226, at *4 (W.D.N.C. Aug. 7, 2018) (“Reasoning level 2 jobs ‘do not
imply an apparent conflict with a work limitation to simple, routine, repetitive
work.’” (quoting Bethea v. Berryhill, 5:17-CV-145, 2018 WL 1567356, at *4
(W.D.N.C. Mar. 30, 2018)).

                                          11
repeatedly rejected claims that an ALJ must resolve any apparent conflicts between

VE testimony and publications other than the DOT.9 The Social Security

Regulations only require the ALJ to identify and resolve apparent conflicts between

the VE's testimony and the DOT, not other administrative materials. Spurlock,

2018 WL 791302, at *8 (observing that, apart from the DOT, “SSR 00-4p d[oes] not

impose a similar requirement [that the ALJ identify and resolve] conflicts between

VE testimony and the other documents administratively noticed in 20 C.F.R.

§ 416.966(d)” (quoting Walker v. Berryhill, No. CV 16-01040, 2017 WL 1097171, at

*3 (C.D. Cal. Mar. 23, 2017))). The Court does not find that the ALJ has an

affirmative duty to seek out and resolve apparent conflicts between the VE's

testimony and the OOH when the VE did not rely on OOH for the VE’s

conclusions. See Nguyen v. Colvin, No. SACV 13-01338, 2014 WL 2207058, at *3

(C.D. Cal. May 28, 2014) (“[I]t is immaterial whether Plaintiff's RFC is compatible

with the requirements of her past relevant work as determined by O*NET because

the VE did not consult that source. Rather, the VE relied upon the DOT . . . .”). In

sum, the Court rejects Plaintiff’s first allegation of error and finds that no apparent

conflicts existed under Pearson.




9See, e.g. Street v. Berryhill, No. 1:17-CV-00204, 2018 WL 1935866, at *6 (W.D.N.C.
Apr. 24, 2018) (citing Best v. Berryhill, No. 4:16-CV-268-D, 2017 WL 6626320
(E.D.N.C. Dec. 28, 2017) and Spurlock v. Berryhill, No. 1:17-CV-411, 2018 WL
791302, at *8 (M.D.N.C. Feb. 8, 2018), report and recommendation adopted, No. 1:17-
CV-411, 2018 WL 4931610 (M.D.N.C. Mar. 21, 2018)).
                                           12
      B.    The ALJ did not err in forming a logical bridge between the record and
      Plaintiff’s limitation to simple, routine, repetitive tasks for two-hour segments.

      Plaintiff argues that the ALJ failed to form a logical bridge from the evidence

to the conclusion, included in the RFC assessment, that Plaintiff could do simple,

routine, repetitive tasks for two-hour segments. Specifically, Plaintiff argues that

the ALJ merely made a conclusory statement that Plaintiff could sustain her

attention for two hours at a time without any explanation of what evidence was used

to reach this conclusion.

      Citing Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), Plaintiff claims that the

ALJ did not explain how this two-hour limitation was reached. Plaintiff is correct

that Mascio states that an ALJ's RFC “assessment must include a narrative

discussion describing how the evidence supports each conclusion, citing specific

medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” Id. at 636 (quoting SSR 96-8p). However, Plaintiff fails to

recognize that Mascio rejected a per se rule requiring remand if the ALJ fails to

perform an explicit function-by-function analysis. Id. A more accurate description

of Mascio's holding is

      when an ALJ finds moderate limitation in CPP, the ALJ
      must either adopt a restriction that addresses the “staying on task”
      aspect of CPP-related deficits (which a restriction to simple tasks does
      not, at least on its face) or explain why the CPP limitation of that
      particular claimant did not necessitate a further restriction regarding
      “staying on task.”




                                          13
Grant v. Colvin, No. 1:15-CV-00515, 2016 WL 4007606, at *9 (M.D.N.C. July

26, 2016).

      Here, the Court finds that a two-hour limitation addressed Plaintiff's

moderate limitations in CPP. This is consistent with other courts’ conclusions.10

Because the ALJ's limitation of two-hour work segments addressed the moderate

CPP limitations, the Court does not find reversible error in the ALJ's failure to

address Plaintiff's ability to complete a full workday. As for how the ALJ

determined that Plaintiff could perform two-hour work segments, the Court notes

that this limitation was based on the moderate CPP limitation. Furthermore,

Plaintiff fails to point to conflicting evidence in the record to suggest that Plaintiff




10 Neyer v. Comm'r, SSA, No. SAG-14-3343, 2015 WL 5773239, at *2, 2015 U.S.
Dist. LEXIS 131031, at *9 (D. Md. Sep. 29, 2015) (“Based on the parameters
of Mascio, 780 F.3d 632, I find that the ALJ adequately accounted for [the
claimant's] moderate limitation in concentration, persistence, or pace by limiting
her to performing simple tasks in two-hour increments. By limiting the sustained
duration of Ms. Neyer's work to two hours, the ALJ adequately accounted for her
limited ability to stay on task.”); Owens v. Comm'r, SSA, No. SAG-14-3692, 2015
WL 5052688, at *4, 2015 U.S. Dist. LEXIS 112107, at *11-12 (D. Md. Aug. 24, 2015)
(“I find that the inclusion of these limitations adequately distinguishes this case
from [Mascio], because Mr. Owens's moderate difficulties in concentration,
persistence, or pace were specifically addressed by the finding that he is able to
perform simple tasks in two hour increments. Thus, the hypothetical was not
wanting for limitations to address Mr. Owens's ability to maintain focus or stay on
task.”). But see Steele v. Comm'r, Soc. Sec., No. MJG-15-1725, 2016 WL 1427014, at
*4, 2016 U.S. Dist. LEXIS 48744, at *13 (D. Md. Apr. 11, 2016) (“The Fourth Circuit
was clear that restriction to simple, routine, and repetitive tasks does not
adequately address a claimant's ability to stay on task. Mascio, 780 F.3d at 638.
While the ALJ also includes a limitation to performing tasks
in two hour increments, this limitation does not account for any breaks in addition
to those encompassed by a normal workday.”).
                                            14
could not maintain CPP with this limitation. Such a showing is required to

warrant remand. Mascio, 780 F.3d at 636 (“Remand may be appropriate . . . where

an ALJ fails to assess a claimant's capacity to perform relevant functions, despite

contradictory evidence in the record . . . .”).

IV.    CONCLUSION

       In sum, the Court finds that substantial evidence supports the ALJ’s decision.

       IT IS THEREFORE ORDERED THAT:

              1. Plaintiff’s Motion for Summary Judgment, (Doc. No. 12), is DENIED;

              2. Defendant’s Motion for Summary Judgment, (Doc. No. 16), is

                 GRANTED; and

              3. The Clerk of Court is directed to close this case.


                                         Signed: March 25, 2019




                                             15
